SLOAN, J.
In 1966, plaintiffs James Burrell and Robert Burrell were transacting business in Salem as a partnership. In the latter part of that year the partnership assets were transferred to a corporation formed by Burrells for the purpose of exchanging the stock in the corporation for all of the assets and liabilities of the partnership. It was stipulated that the transfer was a tax free exchange pursuant to both federal and state statutes. Section 351, Internal Revenue Code 1954 and ORS 316.281(4) and ORS 317.231(5). At the date of the transfer the partnership had a bad debt reserve which was transferred to the corporation. The tax commission required the partners to include in their income for that year, as individual income, the amount of the bad debt reserve. Plaintiffs appealed the commission’s decision to the tax court. The tax court reversed the commission and it appeals.
The tax court’s opinion, reported at 3 OTR Adv Sh 357, 1969, fully states the issues and the basis of its decision. We concur in that decision. It is unnecessary to repeat or add to the tax court’s opinion.
Affirmed.